Citation Nr: 1431330	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include due to exposure to herbicides or as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2006 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension, bilateral upper extremity peripheral neuropathy, and PTSD.  In June 2011 a Veteran's Law Judge (who is no longer with the Board) remanded the case for further development.  The case was thereafter reassigned to an Acting Veterans Law Judge who, in a June 2013 decision, denied service connection for hypertension, and remanded the issues of service connection for bilateral upper extremity peripheral neuropathy and PTSD for additional development and to satisfy notice requirements.  The Veteran appealed the decision regarding the denial of service connection for hypertension to the Court.  In January 2014, the Court issued an order that vacated the June 2013 Board decision with regard to the denial of service connection for hypertension, and remanded that matter for re-adjudication consistent with the instructions outlined in a January 2014 Joint Motion for Remand (Joint Motion) by the parties.  [The Board's June 2013 decision also denied service connection for a low back disability and for gastroesophageal reflux disease (GERD).  The Veteran did not appeal either of those denials to the Court, and those issues are not before the Board.]  The case has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on the primary diagnosis of ischemic heart disease and the secondary diagnosis of affective/mood disorders.  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and the medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Hypertension

As outlined by the January 2014 Joint Motion, there are no medical opinions currently of record which address a nexus between the Veteran's current hypertension and his exposure to herbicides in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Upper Extremity Peripheral Neuropathy

In its June 2013 remand, the Board instructed the AOJ to afford the Veteran an examination to determine whether he currently has a neurological disorder affecting his bilateral upper extremities.  The examiner was to provide an opinion as to whether any previously diagnosed peripheral neuropathy [including a previous diagnosis of bilateral peripheral neuropathy of the hands provided at a February 2006 VA arteries and veins examination] or any currently diagnosed peripheral neuropathy is due to or aggravated by a service-connected disorder or is due to the Veteran's military service.

On VA peripheral neuropathy examination in July 2013, the examiner opined that, while the Veteran did have symptoms of numbness in his bilateral upper extremities, he did not have a current diagnosis of upper extremity diabetic peripheral neuropathy.  Nevertheless, it was noted that the Veteran was scheduled for an electromyogram (EMG) study to evaluate his current symptoms, and that once such study was completed, the examiner would review the results and render an opinion; however, the results of such EMG study (and any opinions related to such) are not currently in the  record, and must be obtained on remand.  The examiner also stated that a review of the record did not reveal a prior diagnosis of bilateral upper extremity peripheral neuropathy; however, this statement fails to take into account the previous diagnosis of bilateral peripheral neuropathy of the hands provided at the February 2006 VA examination; on remand, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

PTSD

In its June 2013 remand, the Board instructed the AOJ to afford the Veteran an examination to determine whether he currently has PTSD.  If a diagnosis of PTSD was deemed appropriate, the examiner was to provide an opinion as to whether such disability is related to a stressor in service.  If a diagnosis of PTSD was not deemed appropriate, the examiner was to take into account and attempt to reconcile the PTSD diagnosis reflected in the Veteran's VA treatment records.

On VA PTSD examination in July 2013, the examiner diagnosed only major depressive disorder.  [Which is already service-connected.]  The examiner determined that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  However, the examiner did not take into account or attempt to reconcile this conclusion with the PTSD diagnosis reflected in the Veteran's VA treatment records; on remand, an addendum opinion is required.  See Stegall, 11 Vet. App. at 268, 271.
	
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since June 2013, to include the results of any EMG study pertaining to the bilateral upper extremities.

3.  After the development sought in Instructions #1 and #2 is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (to specifically include, with explanation, whether it is related to his exposure to herbicides in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After the development sought in Instructions #1 and #2 is completed, the AOJ should return the record to the VA examiner who conducted the July 2013 VA peripheral neuropathy examination for an addendum.  The examiner must review the entire record, and then provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each neurological disorder of the bilateral upper extremities found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (including the diagnosis of bilateral peripheral neuropathy of the hands provided at a February 2006 VA arteries and veins examination).

(b)  Please identify the most likely etiology for any/each bilateral upper extremity neurological disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected type II diabetes mellitus?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the VA examiner who conducted the July 2013 examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate physician who should provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

5.  After the development sought in Instructions #1 and #2 is completed, the AOJ should also return the record to the VA examiner who conducted the July 2013 VA PTSD examination for an addendum.  The examiner must review the entire record, and provide opinions that respond to the following:

(a)  Please reconcile the conclusion on the July 2013 examination that the Veteran does not meet all of the criteria for PTSD with the medical evidence in the record suggesting otherwise (including the diagnosis of PTSD in the Veteran's VA treatment records) .

(b)  If the Veteran met the criteria for a diagnosis of PTSD at any time while the current claim was pending, is such diagnosis related to a stressor event in service (to include based on a fear of hostile military or terrorist activity)?

The provider must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the July 2013 VA examiner is unavailable to provide the opinion sought, the AOJ should arrange for the entire record to be reviewed by another appropriate psychologist or psychiatrist who should provide the opinions.  If further examination of the Veteran is deemed necessary to provide any requested opinion in such circumstance, such examination should be arranged.

6.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

